LIMITED GUARANTY

Date: January 15, 2002

        FOR VALUABLE CONSIDERATION PAID, BOSTON BIOMEDICA, INC., a Massachusetts
corporation having a place of business at 375 West Street, West Bridgewater, MA
02379 (the “Guarantor”), who acknowledges that the Guarantor will benefit from
the grant or extension of financial accommodations to RESORT ACCOMMODATIONS
INTERNATIONAL, LLC (the “Borrower”), which financial accommodations of the
Borrower are guaranteed by a Guaranty of RICHARD T. SCHUMACHER, of 340 Foundry
Street, North Easton, Massachusetts (“Schumacher”) dated February 28, 1998, as
ratified on each of July 18, 1998, August 20, 1999, May 20, 2000, December 12,
2000, May 31, 2001 and of even date (the “Schumacher Guaranty”) and that
COMMERCE BANK & TRUST COMPANY, having a place of business at 386 Main Street,
Worcester, MA 01608 (the “Lender”), is relying on the Guarantor’s covenants
herein in order to induce the Lender to grant or extend financial accommodations
to the Borrower, and for other good and sufficient valuable consideration,
covenants and agrees as follows:

        1.         Guaranty of Payment and Performance of Obligations.   In
consideration of the Lender’s extending credit or otherwise in its discretion
giving time, or extending credit or accommodations to the Borrower and subject
to the limitations set forth in Section 2 hereof, the Guarantor hereby
unconditionally guarantees to the Lender that Schumacher, pursuant to the
Schumacher Guaranty, will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the address set forth above,
all indebtedness, obligations and liabilities, direct or indirect, matured or
unmatured, primary or secondary, certain or contingent, of Schumacher pursuant
to the Schumacher Guaranty to the Lender now or hereafter owing or incurred
(including without limitation costs and expenses incurred by the Lender in
attempting to collect or enforce any of the foregoing) which are chargeable to
Schumacher either by law or under the terms of the Lender’s arrangements with
Schumacher, accrued in each case to the date of payment hereunder (collectively
the “Obligations” and individually an “Obligation”). Subject to the limitations
set forth in Section 2 hereof, this Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance by
Schumacher pursuant to the Schumacher Guaranty of the Obligations and not of
their collectability only. Upon any default by Schumacher pursuant to the
Schumacher Guaranty in the full and punctual payment and performance of the
Obligations, the liabilities and obligations of the Guarantor hereunder shall,
at the option of the Lender, become forthwith due and payable to the Lender
without demand or notice of any nature, all of which are expressly waived by the
Guarantor. Subject to the limitations set forth in Section 2 hereof, payments by
the Guarantor hereunder may be required by the Lender on any number of
occasions.

        2.         Limited Liability of Guarantor.  The liability of the
Guarantor hereunder shall be limited to One Million Dollars ($1,000,000.00)
together with all reasonable costs and expenses (including court costs and legal
expenses) incurred or expended by the Lender in connection with this Guaranty
and the enforcement hereof which Guarantor agrees to pay.

        3.         Lender’s Freedom to Deal with Borrower and Other Parties.  
The Lender shall be at liberty, without giving notice to or obtaining the assent
of the Guarantor and without relieving the Guarantor of any liability hereunder,
to deal with Schumacher and with each other party who now is or after the date
hereof becomes liable in any manner for any of the Obligations, in such manner
as the Lender in its sole discretion deems fit, and to this end the Guarantor
gives to the Lender full authority in its sole discretion to do any or all of
the following things: (a) extend credit, make loans and afford other financial
accommodations to the Borrower at such times, in such amounts and on such terms
as the Lender may approve, (b) vary the terms and grant extensions or renewals
of any present or further indebtedness or obligation to the Lender of the
Borrower or of any such other party, (c) grant time, waivers and other
indulgences in respect thereto, (d) vary, exchange, release or discharge, wholly
or partially, or delay in or abstain from perfecting and enforcing any security
or guaranty or other means of obtaining payment of any of the Obligations which
the Lender now has or acquires after the date hereof, (e) accept partial
payments from Schumacher or any such other party, (f) release or discharge,
wholly or partially, any endorser or guarantor, and (g) compromise or make any
settlement or other arrangement with the Borrower, Schumacher, or any such other
party; provided, however, that notwithstanding anything herein to the contrary,
this Guaranty shall not be a guaranty of any additional loan or further
indebtedness incurred by Borrower and guaranteed by the Schumacher Guaranty
beyond the amount of indebtedness of the Borrower which is guaranteed by the
Schumacher Guaranty on the date hereof.

        4.         Unenforceability of Obligations Against Borrower and
Schumacher;
Invalidity of Security or Other Guaranties. If for any reason the Borrower has
no legal existence or is under no legal obligation to discharge any of the
Obligations undertaken or purported to be undertaken by Schumacher pursuant to
the Schumacher Guaranty for or on Borrower’s behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower or
Schumacher by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations. This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

        5.         Waivers by Guarantor.  The Guarantor waives notice of
acceptance hereof, notice of any action taken or omitted by the Lender in
reliance hereon, and any requirement that the Lender be diligent or prompt in
making demands hereunder, giving notice of any default by the Borrower or
Schumacher, or asserting any other right of the Lender hereunder.

        6.         No Contest with Lender.  So long as any Obligation remains
unpaid or undischarged, the Guarantor will not, by paying any sum recoverable
hereunder (whether or not demanded by the Lender) or by any means or on any
other ground, claim any set-off or counterclaim against Schumacher in respect of
any liability of the Guarantor to Schumacher or, in proceedings under the
Bankruptcy Act or insolvency proceedings of any nature, prove in competition
with the Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Schumacher or the benefit of any other security of any Obligation
which, now or hereafter, the Lender may hold or in which it may have any share.

        7.         Demands and Notices.  Any demand on or notice to the
Guarantor shall be in writing and shall be effective when delivered in hand to
the Guarantor or five (5) days after being mailed by certified mail, postage
prepaid, return receipt requested, to Guarantor at the address set forth below,
or at such other address of which Guarantor shall have notified the Lender in
writing.

        8.         Amendments, Waivers, Etc.  No provision of this Guaranty can
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Lender and the Guarantor expressly referring to the provision of
this Guaranty to which such instrument relates, and no such waiver shall extend
to, affect or impair any right with respect to any Obligation which is not
expressly dealt with therein. No course of dealing or delay or omission on the
part of the Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.

        9.         Guarantor’s Right As Against Borrower.  In the event the
Lender proceeds against the Guarantor pursuant to this Guaranty, the parties
agree that in lieu of any right to indemnification that the Guarantor might have
against Schumacher, which right is hereby waived, the Guarantor shall be
subrogated to the right of the Lender to the extent that the Guarantor satisfies
and discharges Schumacher’s Obligations.

        10.         Security..  This Guaranty is secured by a Pledge Agreement
of even date between the Guarantor and Bank in the amount of $1,000,000.00 to be
held by the Lender.

        11.         Miscellaneous Provisions. This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts and shall inure to the Lender and
its successors in title and assigns, and shall be binding on the Guarantor and
the Guarantor’s successors in title, assigns and legal representatives.

        IN WITNESS WHEREOF, the Guarantor has executed this Guaranty by its duly
authorized officer on the day and year first above written.


                                                     BOSTON BIOMEDICA, INC.


____________________________                By____________________________
Witness

                  Address of Guarantor:     375 West Street
                                            West Bridgewater, MA 02379
